IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-41234
                             Summary Calendar



                                TERRY DUNN,

                                               Plaintiff-Appellant,

                                   versus

               US BRASS CORPORATION; ELJER INDUSTRIES;
                METROPOLITAN LIFE INSURANCE COMPANY;
                     TRAVELERS INSURANCE COMPANY,

                                               Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 2:99-CV-65-JKG
                        --------------------
                          December 7, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            Terry Dunn appeals the judgment, following a bench trial

by a magistrate judge, dismissing Dunn's suit for wrongful denial

of long-term disability ("LTD") benefits. Dunn had filed his claim

pursuant to the civil enforcement provisions of the Employee

Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1001

et   seq.    Dunn   contends    that   the   magistrate    judge   erred   in

determining that the disability definition relied on by defendants

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 00-41234
                                    -2-

was the applicable definition under the LTD benefit plan provided

to Dunn as a United States Brass Corporation truck driver.               Dunn

also contends that the plan was not an ERISA plan.           Finally, Dunn

contends that the magistrate judge relied on inadmissible hearsay

in making her determinations.

            The magistrate judge did not err in determining that the

LTD plan constituted an ERISA plan.         See McNeil v. Time Ins. Co.,

205 F.3d 179, 189 (5th Cir. 2000); Meredith v. Time Ins. Co., 980
F.2d 352, 355 (5th Cir. 1993).     The magistrate judge did not err in

determining    that      the   disability     definition     contained     in

correspondence between the defendants and Dunn and in the summary

plan description ("SPD"), and relied on by defendants in denying

benefits,    was   the   applicable   definition.      See    Sweatman     v.

Commercial Union Ins. Co., 39 F.3d 594, 601 (5th Cir. 1994).

Finally, Dunn has not shown that the magistrate judge abused her

discretion in admitting evidence, nor that errors in the admission

of evidence, if any, affected his substantial rights. See Guillory

v. Domtar Indus. Inc., 95 F.3d 1320, 1329 (5th Cir. 1996).

            AFFIRMED.